DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's amendment filed on 21 January 2021.  Applicant’s amendment on 21 January 2021 amended Claims 1, 9, and 17.  Currently Claims 1-20 are pending and have been examined.  The examiner notes that the 101 rejection was withdrawn in the Office Action filed 14 May 2020.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 January 2021has been entered.
 
Response to Arguments

Applicant's arguments filed 21 January 2021 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.
	

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5, 7, 10-13, 15, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobson et al. (U.S. Patent Publication 2011/0119593 A1) (hereafter Jacobson) in view Baldonado et al. (EP 1209866 B1) (hereafter Baldonado).
	
	Referring to Claim 1, Jacobson teaches a system comprising: 

at least one hardware processor (see; par. [0010] of Jacobson teaches a processing system).

a storage device comprising instructions, which when executed by the at least one processor, configure the at least one hardware processor to perform operations comprising (see; par. [0010] of Jacobson teaches using a storage medium with a processing system).

receiving an indication that a user is composing an electronic message to a recipient in a client application (see; Figure 4 item 412a of Deets teaches receiving an indication that a user is in the process of creating an electronic message).

determining that a time of the composing is within a predefined recurring trigger time period; based on the determination (see; par. [0102] and par. [0138] and Figure 1C of Jacobson teaches a visual display of conversation threads that monitors and displays the user behavior with respect to the ongoing conversation thread (i.e. electronic message composition) where time and data are recorded and displayed (i.e. during a time period), par. [0069]-[0070] where the communication statistics for given time windows over a period of time (i.e. trigger time) example given 5am-10am).

accessing a frequency of composition of electronic messages by the user during previous occurrences of the predefined recurring trigger time period (see; par. [0039] of Jacobson teaches based on collected details that include time since last communication, last form of communication, frequency of communications and total amount of communication, par. [0069] including monitored during a specified time window).

Jacobson does not explicitly disclose the following limitations, however,

Baldonado teaches accessing a frequency of response from the recipient to an electronic message within a same occurrence of the predefined recurring trigger time period as the composing of the electronic message by the user (see; pg. 5, par. 8 - pg. 6, par. 1 of Baldonado teaches monitoring and determining the frequency of messages during a predetermine time which can trigger a message to be sent for a new forum (i.e. electronic message) based on a topic.  A forum is viewed as an electronic message as well as posts pointed to the forum), and
Presenting, in response to the frequency of message composition being above a first threshold and the frequency of response from the recipient being above a second threshold (see; pg. 5, par. 8 - pg. 6, par. 1 of Baldonado teaches based on a determined frequency of messages during a predetermine time a second threshold trigger that is based on the time period 
a notification within the client application, the notification including an option to add an addendum to the electronic message (see; pg. 8, par. 4 of Baldonado teaches a message that is sent that provides a need to shift in information such as a topic (i.e. notification) of a forum so that and potentially change the style of information video thumb-nailing (i.e. addendum).  A forum is viewed as an electronic message as well as posts pointed to the forum).

The Examiner notes that Jacobson teaches similar to the instant application discloses collecting and presenting data including links from communication sent to or from a user. Specifically, Jacobson discloses collecting communication data and personal data in order to monitor user behavior and present data information regarding the electronic communication based on the behavior and as it comparable in certain respects to the instant application which discloses contextual user interface notification regarding electronic messages it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Baldonado discloses a system and method for managing messages and as it is comparable in certain respects to Jacobson which collecting communication data and personal data in order to monitor user behavior and present data information regarding the electronic communication based on the behavior as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Jacobson discloses collecting communication data and personal data in order to monitor user behavior and present data information regarding the electronic communication based on the behavior.  However, Jacobson fails to disclose accessing a frequency of response from the recipient to an electronic message within a same occurrence of the predefined recurring trigger time period as the composing of the electronic message by the user, presenting, in response to the frequency of message composition being above a first threshold and the frequency of response from the recipient being above a second threshold, and a notification within the client application, the notification including an option to add an addendum to the electronic message.



It would be obvious to one of ordinary skill in the art to include in the messaging interface (system/method/apparatus) of Jacobson accessing a frequency of response from the recipient to an electronic message within a same occurrence of the predefined recurring trigger time period as the composing of the electronic message by the user, presenting, in response to the frequency of message composition being above a first threshold and the frequency of response from the recipient being above a second threshold, and a notification within the client application, the notification including an option to add an addendum to the electronic message as taught by Baldonado since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Jacobson and Baldonado teach the identification and monitoring of messages between users in order to provide additional information based on the monitored messaging characteristics and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 6, see discussion of claim 1 above, while Jacobson in view of Baldonado teaches the system above, Jacobson further disclose a method having the limitations of, 

the operation of presenting the notification in the client application includes presenting a notification feedback option (see; par. [0102] of Jacobson teaches providing information in response to displayed information including the writing of a communication).


	Referring to Claim 8, see discussion of claim 1 above, while Jacobson in view of Baldonado teaches the system above, Jacobson further disclose a method having the limitations of,

before presenting the notification, determining that a maximum number of notifications for the predefined recurring time period has not been reached (see; par. [0021] of Jacobson teaches par. [0069] of Jacobson teaches based on collected communication statistics which can include specified time of occurrence (i.e. predefined time period) which is based on, par. [0070] a given time window over a period of time, par. [0039] which includes collected details that include time since last communication, last form of communication, and frequency of communications, which is used to make decisions (i.e. maximum number)).


Referring to Claim 9, Jacobson in view of Baldonado teaches a method.  Claim 9 recites the same or similar limitations as those addressed above in claim 1, Claim 9 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 14, see discussion of claim 9 above, while Jacobson in view of Baldonado teaches the method above Claim 14 recites the same or similar limitations as those addressed above in claim 6, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 6.

	Referring to Claim 16, see discussion of claim 9 above, while Jacobson in view of Baldonado teaches the method above Claim 16 recites the same or similar limitations as those 

Referring to Claim 17, Jacobson in view of Baldonado teaches a storage device.  Claim 17 recites the same or similar limitations as those addressed above in claim 1, Claim 17 is therefore rejected for the same reasons as set forth above in claim 1.


Claims 2-5, 7, 10-13, 15, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobson et al. (U.S. Patent Publication 2011/0119593 A1) (hereafter Jacobson) in view of Baldonado et al. (EP 1209866 B1) (hereafter Baldonado in further view of Rosenberg et al. (U.S. Patent Publication 2008/0208984 A1) (hereafter Rosenberg).

	Referring to Claim 2, see discussion of claim 1 above, while Jacobson in view of Baldonado teaches the system above, Jacobson in view of Baldonado does not explicitly disclose a method having the limitations of, however,

Rosenberg teaches operations further comprising: receiving an indication of acceptance of the option (see; par. [0028]-[0030] of Rosenberg teaches a receiving an click from a user to continue composing a draft or attaching an attachment as either a chat or email by conversion of one to the other), and
in response to receiving the indication of acceptance, presenting an interface pane in the client application, the interface pane including the frequency of electronic messages by the user (see; Figure 5 item 510, 512, and 514 of Rosenberg teaches a presenting an interface after a user clicks a button in a window where an indication of the time (i.e. frequency) of messages have been sent for a fixed amount of time which is limited amount of space (i.e. trigger time period)).

The Examiner notes that Jacobson teaches similar to the instant application discloses collecting and presenting data including links from communication sent to or from a user. Specifically, Jacobson discloses collecting communication data and personal data in order to monitor user behavior and present data information regarding the electronic communication based on the behavior and as it comparable in certain respects to the instant application which discloses contextual user interface notification regarding electronic messages it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Baldonado discloses a system and method for managing messages and as it is comparable in certain respects to Jacobson which collecting communication data and personal data in order to monitor user behavior and present data information regarding the electronic communication based on the behavior as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Rosenberg discloses user interface for transitioning between chat and email and as it is comparable in certain respects to Jacobson and Baldonado which collecting communication data and personal data in order to monitor user behavior and present data information regarding the electronic communication based on the behavior as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Jacobson and Baldonado discloses collecting communication data and personal data in order to monitor user behavior and present data information regarding the electronic communication based on the behavior.  However, Jacobson and Baldonado fails to disclose operations further comprising: receiving an indication of acceptance of the option, and in response to receiving the indication of acceptance, presenting an interface pane in the client application, the interface pane including the frequency of electronic messages by the user.

Rosenberg discloses operations further comprising: receiving an indication of acceptance of the option, and in response to receiving the indication of acceptance, presenting an interface pane in the client application, the interface pane including the frequency of electronic messages by the user.

It would be obvious to one of ordinary skill in the art to include in the messaging interface (system/method/apparatus) of Jacobson and Baldonado operations further comprising: receiving an indication of acceptance of the option, and in response to receiving the indication of acceptance, presenting an interface pane in the client application, the interface pane including the frequency of electronic messages by the user as taught by Rosenberg since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Jacobson, Baldonado, and Rosenberg teach the identification and monitoring of messages between users in order to provide additional information based on the monitored messaging characteristics and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 3, see discussion of claim 1 above, while Jacobson in view of Baldonado teaches the system above, Jacobson further disclose a method having the limitations of, however,

	the interface pane including a set of contacts that replied to any message composed by the user during the previous occurrences of the predefined recurring trigger time period (see; Figure 1b of Jacobson teaches an interface pane that depicts a contacts including messaging details where the detail is compiled, par. [0069] determining from collected information when during a particular time frame each day (i.e. recurring trigger time period) of frequent communication).

Jacobson in view of Baldonado does not explicitly disclose the following limitation, however,

Rosenberg teaches the operations further comprising: receiving an indication of acceptance of the option (see; par. [0029] of Rosenberg teaches the ability to continue with the message by clicking the option (i.e. receive an indication)), and
in response to receiving the indication of acceptance, presenting an interface pane in the client application, (see; Figure 1 and par. [0033] of Rosenberg teaches receiving a display of multiple contacts in a pane display that are currently messaging with the user and indicates messages has been received indicating the time of the message including status of user (i.e. user status triggered by time linked to message)).

The Examiner notes that Jacobson teaches similar to the instant application discloses collecting and presenting data including links from communication sent to or from a user. Specifically, Jacobson discloses collecting communication data and personal data in order to monitor user behavior and present data information regarding the electronic communication based on the behavior and as it comparable in certain respects to the instant application which discloses contextual user interface notification regarding electronic messages it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Baldonado discloses a system and method for managing messages and as it is comparable in certain respects to Jacobson which collecting communication data and personal data in order to monitor user behavior and present data information regarding the electronic communication based on the behavior as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Rosenberg discloses user interface for transitioning between chat and email and as it is comparable in certain respects to Jacobson and Baldonado which collecting communication data and personal data in order to monitor user behavior and present data information regarding the electronic communication based on the behavior as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Jacobson and Baldonado discloses collecting communication data and personal data in order to monitor user behavior and present data information regarding the electronic communication based on the behavior.  However, Jacobson and Baldonado fails to disclose the operations further comprising: receiving an indication of acceptance of the option and in response to receiving the indication of acceptance, presenting an interface pane in the client application.



It would be obvious to one of ordinary skill in the art to include in the messaging interface (system/method/apparatus) of Jacobson and Baldonado the operations further comprising: receiving an indication of acceptance of the option and in response to receiving the indication of acceptance, presenting an interface pane in the client application as taught by Rosenberg since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Jacobson, Baldonado, and Rosenberg teach the identification and monitoring of messages between users in order to provide additional information based on the monitored messaging characteristics and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 4, see discussion of claim 3 above, while Jacobson in view of Baldonado in further view of Rosenberg teaches the system above, Jacboson further discloses a method having the limitations of, 

	the previous occurrences of the predefined recurring trigger time period (see; Figure 1b of Jacobson teaches an interface pane that depicts a contacts including messaging details where the detail is compiled, par. [0069] determining from collected information when during a particular time frame each day (i.e. recurring trigger time period) of frequent communication).

Jacobson in view of Baldonado does not explicitly disclose the following limitation, however,

Rosenberg teaches the user interface pane further includes a number of times each respective contact in the set of contacts replied to any message composed by the user (see; 

The Examiner notes that Jacobson teaches similar to the instant application discloses collecting and presenting data including links from communication sent to or from a user. Specifically, Jacobson discloses collecting communication data and personal data in order to monitor user behavior and present data information regarding the electronic communication based on the behavior and as it comparable in certain respects to the instant application which discloses contextual user interface notification regarding electronic messages it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Baldonado discloses a system and method for managing messages and as it is comparable in certain respects to Jacobson which collecting communication data and personal data in order to monitor user behavior and present data information regarding the electronic communication based on the behavior as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Rosenberg discloses user interface for transitioning between chat and email and as it is comparable in certain respects to Jacobson and Baldonado which collecting communication data and personal data in order to monitor user behavior and present data information regarding the electronic communication based on the behavior as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Jacobson and Baldonado discloses collecting communication data and personal data in order to monitor user behavior and present data information regarding the electronic communication based on the behavior.  However, Jacobson and Baldonado fails to disclose the user interface pane further includes a number of times each respective contact in the set of contacts replied to any message composed by the user.



It would be obvious to one of ordinary skill in the art to include in the messaging interface (system/method/apparatus) of Jacobson and Baldonado the user interface pane further includes a number of times each respective contact in the set of contacts replied to any message composed by the user as taught by Rosenberg since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Jacobson, Baldonado, and Rosenberg teach the identification and monitoring of messages between users in order to provide additional information based on the monitored messaging characteristics and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 5, see discussion of claim 3 above, while Jacobson in view of Baldonado in further view of Rosenberg teaches the system above, Jacobson further disclose a method having the limitations of,

outside of the predefined recurring trigger time period (see; Figure 1b of Jacobson teaches an interface pane that depicts a contacts including messaging details where the detail is compiled, par. [0069] determining from collected information when during a particular time frame each day (i.e. recurring trigger time period) of frequent communication), which is also viewed to teach since a time window is known details outside that time window is also known), .

Jacobson does not explicitly disclose the following limitation, however,

Rosenberg teaches the user interface pane further includes a user interface element to add the addendum to the electronic message, the addendum indicating a recipient of the electronic message can respond (see; Figure 2 – Figure 4, par. [0008], and par. [0029] of 

The Examiner notes that Jacobson teaches similar to the instant application discloses collecting and presenting data including links from communication sent to or from a user. Specifically, Jacobson discloses collecting communication data and personal data in order to monitor user behavior and present data information regarding the electronic communication based on the behavior and as it comparable in certain respects to the instant application which discloses contextual user interface notification regarding electronic messages it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Baldonado discloses a system and method for managing messages and as it is comparable in certain respects to Jacobson which collecting communication data and personal data in order to monitor user behavior and present data information regarding the electronic communication based on the behavior as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Rosenberg discloses user interface for transitioning between chat and email and as it is comparable in certain respects to Jacobson and Baldonado which collecting communication data and personal data in order to monitor user behavior and present data information regarding the electronic communication based on the behavior as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Jacobson and Baldonado discloses collecting communication data and personal data in order to monitor user behavior and present data information regarding the electronic communication based on the behavior.  However, Jacobson and Baldonado fails to disclose the user interface pane further includes a user interface element to add the addendum to the electronic message, the addendum indicating a recipient of the electronic message can respond.



It would be obvious to one of ordinary skill in the art to include in the messaging interface (system/method/apparatus) of Jacobson and Baldonado the user interface pane further includes a user interface element to add the addendum to the electronic message, the addendum indicating a recipient of the electronic message can respond as taught by Rosenberg since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Jacobson, Baldonado, and Rosenberg teach the identification and monitoring of messages between users in order to provide additional information based on the monitored messaging characteristics and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 10, see discussion of claim 9 above, while Jacobson in view of Baldonado teaches the method above Claim 10 recites the same or similar limitations as those addressed above in claim 2, Claim 10 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 11, see discussion of claim 9 above, while Jacobson in view of Baldonado teaches the method above Claim 11 recites the same or similar limitations as those addressed above in claim 3, Claim 11 is therefore rejected for the same or similar limitations as set forth above in claim 3.

Referring to Claim 12, see discussion of claim 11 above, while Jacobson in view of Baldonado in further view of Rosenberg teaches the method above Claim 12 recites the same or similar limitations as those addressed above in claim 4, Claim 12 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 13, see discussion of claim 11 above, while Jacboson in view of Baldonado in further view of Rosenberg teaches the method above Claim 13 recites the same or similar limitations as those addressed above in claim 5, Claim 13 is therefore rejected for the same or similar limitations as set forth above in claim 5.
	
	Referring to Claim 18, see discussion of claim 17 above, while Jacobson in view of Baldonado teaches a storage device above Claim 18 recites the same or similar limitations as those addressed above in claim 2, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 19, see discussion of claim 17 above, while Jacobson in view of Baldonado teaches a storage device above Claim 19 recites the same or similar limitations as those addressed above in claim 3, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 20, see discussion of claim 19 above, while Jacobson in view of Baldonado in further view of Rosenberg teaches a storage device above Claim 20 recites the .


Claims 7 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobson et al. (U.S. Patent Publication 2011/0119593 A1) (hereafter Jacobson) in view of in view of Baldonado et al. (EP 1209866 B1) (hereafter Baldonado in further view of Rosenberg et al. (U.S. Patent Publication 2008/0208984 A1) (hereafter Rosenberg) in further view of Deets, JR (U.S. Patent Publication 2018/0107342 A1) (hereafter Deets) in further view Sarafa et al. (U.S. Patent Publication 2018/0241871 A1) (hereafter Sarafa).

	Referring to Claim 7, see discussion of claim 6 above, while Jacobson in view of Baldonado teaches the system above, Jacobson in view of Baldonado does not explicitly discloses a system having the limitations of,

Deets teaches receiving an indication of negative feedback from the presented notification feedback option (see; par. [0020], par. [0027], and par. [0138] of Deets discloses receiving a feedback from messaging including a response to a user in the form of an emoji sad face (visual negative feedback)).

The Examiner notes that Jacobson teaches similar to the instant application discloses collecting and presenting data including links from communication sent to or from a user. Specifically, Jacobson discloses collecting communication data and personal data in order to monitor user behavior and present data information regarding the electronic communication based on the behavior and as it comparable in certain respects to the instant application which discloses contextual user interface notification regarding electronic messages it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Baldonado discloses a 

Jacobson and Baldonado discloses collecting communication data and personal data in order to monitor user behavior and present data information regarding the electronic communication based on the behavior.  However, Jacobson and Baldonado fails to disclose receiving an indication of negative feedback from the presented notification feedback option.

Deets discloses receiving an indication of negative feedback from the presented notification feedback option.

It would be obvious to one of ordinary skill in the art to include in the messaging interface (system/method/apparatus) of Jacobson and Baldonado receiving an indication of negative feedback from the presented notification feedback option as taught by Deets since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Jacobson, Baldonado and Deets teach the identification and monitoring of messages between users in order to provide additional information based on the monitored messaging characteristics and they do not contradict or diminish the other alone or when combined.



Sarafa teaches suppressing future notifications with an option to consider adding an addendum to the electronic message for a period of time (see; par. [0145] of Sarafa teaches blocking notifications from a designated user as well as the ability to remove the block based on timing determined by the user including attachments), 
resuming notifications with an option to consider adding an addendum to the electronic message after the period of time has lapsed (see; par. [0124] and par. [0145] of Sarafa teaches after the removal of a blocking of a user providing the ability to add changes to messages before sending).

The Examiner notes that Jacobson teaches similar to the instant application discloses collecting and presenting data including links from communication sent to or from a user. Specifically, Jacobson discloses collecting communication data and personal data in order to monitor user behavior and present data information regarding the electronic communication based on the behavior and as it comparable in certain respects to the instant application which discloses contextual user interface notification regarding electronic messages it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Baldonado discloses a system and method for managing messages and as it is comparable in certain respects to Jacobson which collecting communication data and personal data in order to monitor user behavior and present data information regarding the electronic communication based on the behavior as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Deets discloses providing and dynamically adjusting message composition with information regarding the message composition and as it is comparable in certain respects to Jacobson and Baldonado which collecting communication data and personal data in order to monitor user behavior and present data information regarding the electronic communication based on the behavior as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Sarafa discloses displaying an ephemeral content message and as it is comparable in certain respects to Jacobson, Baldonado and Deets 

Jacobson, Baldonado and Deets discloses collecting communication data and personal data in order to monitor user behavior and present data information regarding the electronic communication based on the behavior.  However, Jacobson, Baldonado and Deets fails to disclose suppressing future notifications with an option to consider adding an addendum to the electronic message for a period of time, and resuming notifications with an option to consider adding an addendum to the electronic message after the period of time has lapsed.

Sarafa discloses suppressing future notifications with an option to consider adding an addendum to the electronic message for a period of time, and resuming notifications with an option to consider adding an addendum to the electronic message after the period of time has lapsed.

It would be obvious to one of ordinary skill in the art to include in the messaging interface (system/method/apparatus) of Jacobson, Baldonado, and Deets suppressing future notifications with an option to consider adding an addendum to the electronic message for a period of time, and resuming notifications with an option to consider adding an addendum to the electronic message after the period of time has lapsed as taught by Sarafa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Jacobson, Baldonado, Deets, and Sarafa teach the identification and monitoring of messages between users in order to provide additional information based on the monitored messaging characteristics and they do not contradict or diminish the other alone or when combined.


Referring to Claim 15, see discussion of claim 14 above, while Jacobson in view of Baldonado teaches the method above Claim 15 recites the same or similar limitations as those addressed above in claim 7, Claim 15 is therefore rejected for the same or similar limitations as set forth above in claim 7.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Luna et al. (U.S. Patent Publication 2016/0205028 A1) discloses a mobile traffic optimization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        


-